TAYLOR, Presiding Judge.
The appellant, Willie Crayton, pleaded guilty to burglary in the third degree, a violation of § 13A-7-7, Code of Alabama 1975, and to menacing, a violation of § 13A-6-23. He was sentenced as an habitual offender to 15 years in the penitentiary for the burglary conviction1 and to 12 months in the county jail for the menacing conviction. The sentences were to run concurrently.
The appellant’s counsel on appeal has filed a brief in substantial compliance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), in which he states that he can find no issue that merits reversal. However, it appears from the record that the appellant’s sentence on his menacing conviction exceeded that allowed by law. “Menacing is a Class B misdemeanor.” § 13A-6-23(b). The term of imprisonment for a Class B misdemeanor may not exceed six months. § 13A-5-7.
This cause is remanded to the Circuit Court for Tallapoosa County with directions that a new sentence hearing be held on the appellant’s conviction for menacing. The appellant’s conviction and his sentence on the burglary charge is affirmed. Due return should be made with this court no later than 35 days from the date of this opinion.
AFFIRMED IN PART; REMANDED WITH DIRECTIONS. 
All the Judges concur.

. This sentence was split and the appellant was ordered to serve only 2 years and 6 months in prison and then was to be placed on probation for the remaining 12½ years.